Case: 11-60770     Document: 00511873789         Page: 1     Date Filed: 06/01/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            June 1, 2012
                                     No. 11-60770
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

OLLIE LEE EVANS,

                                                  Plaintiff-Appellant

v.

SHERYLL ZIPORKIN; STATE OF MISSISSIPPI,

                                                  Defendants-Appellees


                   Appeals from the United States District Court
                      for the Southern District of Mississippi
                               USDC No. 2:11-CV-66


Before GARZA, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
        Proceeding pro se and in forma pauperis, Ollie Lee Evans, Mississippi
prisoner # 63213, appeals the dismissal of his 42 U.S.C. § 1983 complaint for
lack of subject matter jurisdiction and as frivolous. We review the dismissal de
novo. Zuspann v. Brown, 60 F.3d 1156, 1158 (5th Cir. 1995).
        Evans argues that the district court erred in dismissing his action
challenging the denial of his Social Security benefits on account of his color, race,
and age. Evans’s civil action against Sheryll Ziporkin, an employee of the Social

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-60770    Document: 00511873789       Page: 2   Date Filed: 06/01/2012

                                   No. 11-60770

Security Administration acting under federal law, was not proper under Section
1983, which only applies to state actors acting under color of state law. See
Lyons v. Sheetz, 834 F.2d 493, 495 (5th Cir. 1987). Even if Evans had filed this
action under Bivens v. Six Unknown Named Agents of Federal Bureau of
Narcotics, 403 U.S. 388 (1971), which provides for a private cause of action
against federal officials for constitutional torts, his action would still be subject
to dismissal. Evans has no claim for monetary damages arising out of the denial
of his Social Security benefits. Schweiker v. Chilicky, 487 U.S. 412, 414 (1988).
      Regarding the district court’s ruling that to the extent Evans was
asserting a Social Security appeal, it was untimely, Evans makes no intelligible
argument. Evans has abandoned this issue. See Grant v. Cuellar, 59 F.3d 523,
524-25 (5th Cir. 1995).
      Evans also argues that the district court erred in denying him
appointment of counsel on appeal. The district court properly applied the
appropriate standards and determined that there were no exceptional
circumstances warranting the appointment of counsel. Because not even an
attorney could make an argument on appeal that would advance Evans’s claim,
the district court did not abuse its discretion in denying appointed counsel. See
Ulmer v. Chancellor, 691 F.2d 209, 213 (5th Cir. 1982).
      AFFIRMED.




                                         2